Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 1 of 47

Fill in this information to identify your case:

 

MAG

_ United States Bankruptcy Court for the:
District of Nevada
Chapter you are filing under:

CQ] Chapter 7
(] Chapter 44

chapter 12 Q . Lo
Chapter 13 Check if this is an
amended filing

Case number (if known):

  

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/47

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in ali of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

Car Identify Yourself

 

“4, Your full name

About Debtor 1:

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

Write the name that is on your mini

government-issued picture Benjamin Naya

identification (for example, First name First name

your driver's license or

passport). Middle name Middle name

Bring your picture Araujo Reyes
Last name Last name

identification to your meeting
with the trustee.

Suffix (Sr, Jr, HH, I)

Suffix (Sr., Jr, Hl, I)

 

 

 

 

 

 

2. All other names you Asif
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names. Sohall
Last name Last name
Benjamin Asif
First name First name
Middie name Middle name
Araujo-Sohall
Last name Last name

_3. Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
Identification number
(ITIN)

Official Form 101

XXX = XX = _ 7 5 8 2
OR

xxx =~ xx-_ 8 1 8 2
OR

9xx = xx =

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Case 19-14523-mkn

bebtor1 Benjamin

Araujo

 

First Name Middle Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you five

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Last Name

About Debtor 1:

i | have not used any business names or EINs.

Case number (if known)

Doc 1 Entered 07/17/19 13:06:12 Page 2 of 47

About Debtor 2 (Spouse Only in a Joint Case):

Wd | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN”

EN

3757 Longfellow Street

 

 

 

 

Number Street

Las Vegas NV 89115
City State ZIP Code
Clark

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

8212 Regency Street

Number Street

P.O, Box

La Palma CA 90623
City State ZIP Code
Check one:

Wi over the last 180 days before filing this petition,
{ have lived in this district longer than in any
other district.

2] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

_Voluntary Petition for Individuals Filing for Bankruptcy

Business name

EIN

EN

If Debtor 2 lives at a different address:

 

 

 

 

 

3757 Longfellow Street

Number Street

Las Vegas NV 89115
City State ZIP Code
Clark

County

If Debtor 2’s mailing address Is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

421 Sonora Pl

 

Number Street

 

P.O. Box

La Habra CA 90631

 

City State ZIP Code

Check one:

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2
Debtor 1

Case 19-14523-mkn

Beniamin

First Name

Middle Name

Doc 1 Entered 07/17/19 13:06:12 Page 3 of 47

Arauio

Last Name

Case number (if known).

ee the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

UL] Chapter 7

{J Chapter 11
C] Chapter 12
Wd Chapter 13

W1 | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C] | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

No
(Yes. District When Case number
MM / DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
2 No
Cl Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
CINo. Go to line 12.
W Yes. Has your landlord obtained an eviction judgment against you?

ZI No. Go to line 12.

C) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 4 of 47

Debtor 1 Benjamin Araujo Case number (if known),

First Name Middle Name Last Name

Fe Report About Any Businesses You Own as a Sole Proprietor

 

12. Are youa sole proprietor (2) No. Go to Part 4.
of any full- or part-time
business? CJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
tl) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
E] Stockbroker (as defined in 11 U.S.C. § 101(63A))

C] Commodity Broker (as defined in 11 U.S.C. § 101(6))

W None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
Zi No. tam not filing under Chapter 11.
For a definition of smaif
business debtor, see CQ No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

LJ Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

eae Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14. Do youownorhaveany [Zino
property that poses or is

 

alleged to pose a threat | 1 Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-14523-mkn

Debtor 4 Benjamin

First Name Middle Name

Araujo Case number (if known)

Last Name

Explain Your Efforts to Receive a Briefing About Credit Counseling

Doc 1 Entered 07/17/19 13:06:12 Page 5 of 47

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

C] | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1 am not required to receive a briefing about
credit counseling because of:

(J incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

ws received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(2) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(C] | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J | am not required to receive a briefing about
credit counseling because of:

() incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cl Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy page 5

 
Case 19-14523-mkn

Debtor 4 Benjamin

First Name Middle Name

Doc 1 Entered 07/17/19 13:06:12 Page 6 of 47

Araujo

Last Name

Case number (if known)

Part es | Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18, How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C] No. Go to line 16b.
(Q Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CI No. Go to line 16c.
CI Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

(4 No. | am not filing under Chapter 7. Go to line 18.

(] Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

CJ No
Cl] Yes
i 1-49 (} 1,000-5,000 () 25,001-50,000
C] 50-99 C) 5,001-10,000 () 50,001-100,000
C] 100-199 C] 10,001-25,000 (] More than 100,000
(3 200-999
C) $0-$50,000 CJ $1,000,001-$10 million [] $500,000,001-$1 billion

i $50,001-$100,000
(2) $100,001-$500,000
C] $500,001-$1 milion

[) $0-$50,000

C] $50,001-$100,000
 $100,001-$500,000
CJ $500,001-$1 million

CI $10,000,001-$50 million
(2) $50,000,001-$100 million
(J $100,000,001-$500 million

(] $1,000,001-$10 million

C2) $10,000,001-$50 million
C $50,000,001-$100 million
(2 $100,000,001-$500 million

CE) $1,000,000,001-$10 billion
C2) $10,000,000,001-$50 billion
C3 More than $50 billion

C) $500,000,001-$1 billion

C] $1,000,000,001-$10 billion
CI $10,000,000,001-$50 billion
LJ More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

{ request relief in accordance with the chapter of title 11, United States Cade, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.CAR§ 152, 1341, 1519, and 3571.
x

9 ae Asewpie

Signaturé ¢f Debtor 1
Executed on 97/16/2019

Signature ot Bebtor 2

x Newe Riad ZS
J

Executed on 07/16/2019

MM / DD /IYYYY

Voluntary Petition for Individuals Filing for Bankruptcy

MM / DD /YYYY

page 6
Case 19-14523-mkn Doci1 Entered 07/17/19 13:06:12 Page 7 of 47

Debtor 4 Be njamin Araujo Case number (if known),

First Name Middle Name Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not
need to file this page.

For your attorney, if you are
represented by one

¥ NOT APPLICABLE Date

Signature of Attorney for Debtor MM / ODD /YYYY

 

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 8 of 47

Debtor 1 Benjamin

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

Ara ujo Case number (if known),

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C} No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

(I No

A Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
i No

C] Yes. Name of Person
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

x Pawdeun (hiaupe * Pew 4 Hages

 

 

 

 

Signature of febtor 4 Signature of efebtor 2° 2
Date 07/17/2019 Date 07/17/2019
MM/DD /YYYY MM/ DD /YYYY
Contact phone (702) 298-2311 Contact phone (702) 298-2311
Cell phone Cell phone
Email address Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 9 of 47

Fill in this information to identify your case:

Debtor 1 Benjamin Araujo

First Name Middle Name Last Name

 

Debtor 2 Naya Reyes
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Nevada

 

Case number CJ Check if this is an
{it known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

 

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a, Copy line 55, Total real estate, from Schedule A/B os cccscccseesssscesctnccnteersescreseecssseerscceseesessessestsenssteaieseasenseniesngeaes $ __600,000.00
1b. Copy line 62, Total personal property, from Schedule A/B.w.ceccscssscssseerecnssecsessessesesssessesscassecneescierecteneerereneneeas $ 7,389.00
ic. Copy line 63, Total of all property on Schedule A/B occ ccccssssestssessenensesessseenesesenereransesseerasteenenenieeseuenesernanerereeendd $ 7,389.00

 

 

 

Ea Summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............. $ __ 800,000.00.

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ccs

$ 10,000.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ......cccsseseeseeeeeeenenes + 5 0.00

 

Your total liabilities $ ___ 610,000.00

 

 

 

Ee Summarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 1061)

4,689.

Copy your combined monthly income from line 12 Of SCHEGUIC | oie sere rsnesseteneassnenersreteee ne neeare rina reereneeienes $ __ 4,689.00

_ 5. Schedule J: Your Expenses (Official Form 106J) 4442.00
Copy your monthly expenses from line 22c Of SCHEQUIC JS wucescucssccesecsensereerserseeeeteeesssteisienstetaseneneenerenesssnsesiteeceans $e

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 10 of 47

Debtor 1 Benjamin Araujo Case number (if known)

First Name Middle Name Last Name

| Part 4: | Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
L] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

7. What kind of debt do you have?

W Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

. 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5,732.61

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) gs «00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) sss ——C«*« 0
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) gs —s——«.00
9d. Student loans. (Copy line 6f.) gs ——«*00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) a
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 11 of 47

Fill in this information to identify your case and this filing:

Benjamin

First Name

Debtor 2 Anaya
(Spouse, if filing) First Name

Araujo
Middle Name
Reyes

Middle Name

Debtor 1

 

Last Name

 

Last Name
United States Bankruptcy Court for the: District of Nevada

Case number

 

(J Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

12/15

 

a Describe Each Residence, Building, Land, or Other Reali Estate You Own or Have an Interest In

 

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

L] No. Go to Part 2.
Y Yes. Where is the property?

44, 4316 Marina City Dr

 

Street address, if available, or other description

 

 

 

Los Angeles CA 90291
City State ZIP Code
Los Angeles

County

If you own or have more than one, list here:

42, 8212 Regency St

Street address, if available, or other description

 

 

 

 

La Palma CA 90623
City State ZIP Code
Orange

County

Official Form 106A/B

What is the property? Check all that apply.
w Single-family home

Q Duplex or muiti-unit building

(J Condominium or cooperative

C) Manufactured or mobile home

C) Land

LJ investment property

() Timeshare

CJ other

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

g 200,000.00 ¢ 300,000.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

Who has an interest in the property? Check one. fee simple

© Debtor 1 only

CL] Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(2) Atleast one of the debtors and another

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
wW Single-family home

Cl Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile home

Land

Investment property

Timeshare

Other

OOOcoOo

 

Who has an interest in the property? Check one.
& Debtor 1 only

CI Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J At teast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

200,000.00 ¢

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

fee simple

CJ check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1
Debtor 1 Benjamin

Case 19-14523-nK0,

Doc 1 Entered 07/17/19 13:06:12 Page 12 of 47

 

First Name Middle Name

43, 13312 Limoli Ave

Last Name

 

Street address, if available, or other description

 

 

 

. 200 .00
OQ) Land $ 200,000.00 ¢ ,000
Hawthorne CA 90250 (J) Investment property
City State ZIP Gode + Timeshare Describe the nature of your ownership
Oo interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Los Angeles CJ Debtor 1 only
County U1 Debtor 2 only
(J Debtor 1 and Debtor 2 only L) Check if this is community property
() At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 600,000.00
you have attached for Part 1. Write that number here. ...........:cscesecsreserrsseceeeseeesssseaneesenersrstensaaneaenseseecsneesnerserens »> —— oT

Ee Describe Your Vehicles

What is the property? Check all that apply.
Single-family home

U) Duplex or multi-unit building

C) Condominium or cooperative

() Manufactured or mobile home

 

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C} No
UW Yes
3.1. Make: Nissan
Model: Sentra
Year: 2004
210000

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
L] Debtor 1 only

CI] Debtor 2 only

Wi Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

UL) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
( Debtor 1 only

I Debtor 2 only

(C] Debtor 1 and Debtor 2 only

() At least one of the debtors and another

OC) check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 2,500.00 ¢ 2,500.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case 19-14523-mkn

Doc 1 Entered 07/17/19 13:06:12 Page 13 of 47

 

Who has an interest in the property? Check one.

Debtor 4 Benjamin
First Name Middle Name Last Name
3.3. Make:
Model: CJ} Debtor 1 only
y C) Debtor 2 only
ear:

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

CQ Debtor 4 and Debtor 2 only
() At least one of the debtors and another

(] check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C1] Debtor 1 only

C] Debtor 2 only

(3 Debtor 1 and Debtor 2 only

) At least one of the debtors and another

L] Check if this is community property (see
instructions)

Case number (i known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

CL) No
OC) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

Who has an interest in the property? Check one.

L) Debtor 1 only

(] Debtor 2 only

() Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

(] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

Q) Debtor 2 only

(CQ Debtor 1 and Debtor 2 only

() At jeast one of the debtors and another

(J Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

0.00
you have attached for Part 2. Write that number Were ou... ecsesceessesnreensnneesssseccessnieesssseessseeessansesnasecsanscseunancenuseesnnnseesageteenss > _

 

 

 

Official Form 106A/B Schedule A/B: Property page 3
Case 19-14523-7nKn Doc 1 Entered 07/17/19 13:06:12 Page 14 of 47

Debtor 1 Benjamin Case number (i known),

 

 

First Name Middie Name Last Name
ea Describe Your Personal and Household Items
: : . ar Current value of the
Do you own or have any legal or equitable interest in any of the following items? portion you own?

Do not deduct secured claims
or exemptions.

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
LJ No |
id Yes. Describe....... | HOUSEHOLD GOODS AND MISC FURNITURE $ 1,250.00

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

No :
id Yes. Describe... ELECTRICAL APPLIANCES AND OTHER 8 600.00

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No

C) Yes. Describe..........

Ai

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

id No
QQ Yes. Describe..........

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
4 No ,
C] Yes. Describe.......... | $

 

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
No : -
A Yes, Describe.........., FAMILY CLOTHING AND SHOES CASUAL $ 600.00

i

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

i No
C] Yes. Describe i

 

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

id No
LJ Yes. Describe

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

4 No . ee .
LL] Yes. Give specific | $

i

information, .........0 i

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 0.00
for Part 3. Write that number here ............ccscesssssssssssesenssssssssssseessunsassneesecesussssesessensnusseeeereesevnniogeaggerttetierenassavensseaneconsasnsaee >

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
_ Case 19-14523-mkn. D ‘06:
sebrs Benjamin AR oc1 Entered O7/17/19 13:06:12 Page 15 of 47

 

 

First Name Middie Name Last Name
| Part a | Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
(J No
u NOS vocccccccccccsccccctccccvvsesccuessessseeenen ener sseausGceeeeeGeeeseeLdbeeseO##DEEI AGED EEDRODEEEELEOOSDDELDEAIEEELEEEEIEGLGGGUGUANAGAAEECOSSOOSEEAEELOLELEGS CASH! cccccccccccsesseseesees $ 30.00

17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UJ No

WA VeS oeccccccstssee Institution name:
17.1, Checking account: Wells Fargo $ 150.00
17.2, Checking account: $
17.3. Savings account: Wells Fargo $ 120.00
17.4. Savings account: $
17.5, Certificates of deposit: $
17.6. Other financial account. $
17.7. Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $

18.Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

UY No

CD VES wocccccssssseee Institution or issuer name:

19, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

No Name of entity: % of ownership:

Cd Yes. Give specific 0% % $

information about 0%
HREM. .ccccsccsssssssnsesesee ° %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5

 
Debtor 1

Benjamin

Case 19-14523-mkn
Araujo

Case number (if known)

 

First Name

Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

Doc 1 Entered 07/17/19 13:06:12 Page 16 of 47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
(] Yes. Give specific Issuer name:
information about
HNOMcccssecsccsecscsneeee $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
W No
C) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
id No
CD VeS wien Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
ee Issuer name and description:
$
$

Official Form 106A/B

 

Schedule A/B: Property

page 6
__Case 19-14523-mkn Doc1 Entered 07/17 :06:
Debtor1 Benjamin Araujo / M19 13:06:12 — Page 17 of 47

First Name Middle Name Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

OO Institution name and description. Separately file the records of any interests.11 U.S.C. § 524(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

UW No

LI Yes. Give specific
information about them....| $
Le

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WY no

C] Yes. Give specific
information about them.

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WY No

LI] Yes. Give specific
information about them... $

po

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No
L) Yes. Give specific information

 

, Federal:
about them, including whether , recera
you already filed the returns | State:
and the tax Years. oo... cece /

| Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

UW no

QO) Yes. Give specific information..............

 

, Alimony:
| Maintenance:

Support:

Divorce settlement:

PPA fh A #

Property settlement:

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
UY No

©) Yes. Give specific information...............

 

 

Official Form 106A/B Schedule A/B: Property page 7
_. Case 19-14523-mkn :06:
nebtor 4 Benjami _* Aratho Doc1 Entered 07/17/19 13:06:12 Page 18 of 47

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA), credit, homeowner's, or renter’s insurance

LJ No

4 Yes. Name the insurance company

/ 7 Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

Farmers Insurance Daniela Sohall $ 0.00

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No

(1 Yes. Give specific information

 
 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No

U) Yes. Describe each claim. ........

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Wi No

CQ Yes. Describe each claim. occ

i

 

 

35. Any financial assets you did not already list

id No

L] Yes. Give specific information............ $

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here 0... .ccccssscccsssecssssessssecssssessessseccessenecessescessnunucssensessavsuessennssnsnsesonnsecessassesenssesuacensnanessnncssansss >

 

; 354,939.00

 

 

oe Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.
CJ Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

UO) No
C) Yes. Describe.......

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

lL) No
QO Yes. Describe....... 5

 

 

Official Form 106A/B Schedule A/B: Property page 8
_ Case 19-14523-mkn Doc1 Entered 07/17 :06:
Debtor 4 Benjamin Araujo d O7/ (19 13.06.12 Page 19 of 47

First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

L) No _
©) Yes. Describe....... $

 

41. Inventory
) No i :
C) Yes. Describe....... | $

 

 

42. Interests in partnerships or joint ventures

L No
U) Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43, Customer lists, mailing lists, or other compilations
1] No
C] Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C, § 101(41A))?

Q) No .
(L) Yes. Describe........ |

 

44, Any business-related property you did not already list
C] No

) Yes. Give specific
information .........

 

 

 

 

 

PA Ff F# Ff Ff Ff

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that nUMber Here oo... cssssscsssssssssssssssccsssssseesssesssssseccesnscsesssnssscceconseecsnseccunresessuesscunsesssssessasessssnetenssesensseesasaness >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
7 No. Go to Part 7.
C] Yes. Go to line 47.
Current value of the
portion you own?
Do not deduct secured claims

or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
CL) No
CDV OS vices |
j
| 8

 

Official Form 106A/B Schedule A/B: Property page 9
Case 19-14523- RG

Doc 1 Entered 07/17/19 13:06:12 Page 20 of 47

 

 

Debtor 1 Benjamin Case number (if known),
First Name Middle Name Last Name
48. Crops—either growing or harvested
C] No spovormnnnenne
C) Yes. Give specific | }
information. ........... $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

C) No

 

 

 

 

51, Any farm- and commercial fishing-related property you did not already list
C] No

C1 Yes. Give specific,
information. ............ $

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .u..ccccccscsccsssssssesssssescsssessssssessssssceessusscceseseecesecasrecsutessnscsssnersesusecsssusnseasssseessseesesanssanseescennessnees »>

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

No 7

i
| Yes. Give specific:

information.........

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here oo... eee eeeeenessteesseeeessteaneniee >

 

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, We 2.0... ccsssscssssssssssssssssssecsssssssessscecscssssnnessesseeecerecssnsssssunssessessssnsssisseesasnaussusssesesssssanasnmseeeesennnnuareetseenn! > §$ 600,000.00
56. Part 2: Total vehicles, line 5 $ 2,500.00

57. Part 3: Total personal and household items, line 15 $ 2,450.00

58. Part 4: Total financial assets, line 36 $ 4,939.00

59. Part 5: Total business-related property, line 45 $ 0.00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61. Part 7: Total other property not listed, line 54 ++ 0.00

62. Total personal property. Add lines 56 through 61. .......ccse | $ 7,389.00 Copy personal property total > *$ 7,389.00
63. Total of all property on Schedule A/B. Add line 55 + line 62.0... cesses tecereeenenstseeescatersenrensnensenenerpeeeineeenrnes $ 657,389.00
Official Form 106A/B Schedule A/B: Property page 10

 

 

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 21 of 47

Fill in this information to identify your case:

Debtor 1 Benjamin Araujo

First Name Middie Name Last Name

Debtor 2 Anaya Reyes

 

 

(Spouse, #f filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Nevada

Case number CJ Check if this is an
{ifknown) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

WH You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C] You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value ofthe © Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
ie tion, Household goods $1,250.00 Ws 1,250.00 nev.rev.stat.21.090(1)(b)
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Beseription: electrical appliances $600.00 A$ 600.00 nev.rev.stat.21.090 (1) (b)
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
description: Family Clothing $ 600.00 ¢ 600.00 vev.rev.stat.21.090 (1) (b)
Line from ( 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

CD Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

w No
) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

 
Debtor 1

Benjamin Araujo Case number (i known)

Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 22 of 47

 

 

First Name

Middle Name Last Name

eo Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line Current value of the | Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B

Brief

description: $ Ls

Line from ) 100% of fair market value, up to
Schedule A/B: : any applicable statutory limit
Brief

description: $ Os

Line from () 100% of fair market value, up to
Schedule A/B: ——-———- any applicable statutory limit
Brief

description: $ Os

Line from C) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief

description: $ Ls

Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ Os

Line from ) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief

description: $ Os

Line from () 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief

description: $ Os

Line from (3 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis

Line from [) 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description: $ Cs

Line from C) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ C$
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cis
Line from (J 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: ~ any applicable statutory limit

Official Form 106C

 

Schedule C: The Property You Claim as Exempt page 2 of 2.

 
Case 19-14523-mkn

Fill in this information to identify your case:

Debtor 1 Benjamin

Araujo

 

First Name

Debtor 2 Naya
(Spouse, if filing) First Name

Middle Name

Middle Name

Last Name

Reyes

Last Name

United States Bankruptcy Court for the: District of Nevada

Case number

 

 

(if known)

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people
information. if more space is needed, copy the Additional Page,

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
W No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Q) Yes. Fill in all of the information below.

enna List All Secured Claims

Doc 1 Entered 07/17/19 13:06:12 Page 23 of 47

UL) Check if this is an
amended filing

12/15

are filing together, both are equally responsible for supplying correct
fill it out, number the entries, and attach it to this form. On the top of any

 

2.4) Western Progressive LLC

 

Creditor's Name

1500 Paima Dr. 237

2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately amount of claim
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

Describe the property that secures the claim:

Column A Column B Column C

Value of collateral Unsecured
Do not deduct the that supports this portion
value of collateral. claim If any

¢ 200,000.00 g 200,000.00 ¢ 200,000.0

 

 

 

 

fee simple

 

 

 

 

Number Street
ventura CA 93003
City State ZIP Code

Who owes the debt? Check one.

W Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(2 Atteast one of the debtors and another

C) Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.

Q Contingent

Q Unliquidated

CQ} Disputed

Nature of lien. Check all that apply.

WY An agreement you made (such as mortgage or secured
car loan)

(2 Statutory lien (such as tax lien, mechanic's lien)

Q) Judgment lien fram a lawsuit

CJ Other (including a right to offset)

Last 4 digits of account number ___

 

2.2] Mortgage Law firm PLC

 

Describe the property that secures the claim:

§ 200,000.00 g 200,000.00 s 200,000.0

 

 

Creditor's Name

 

 

fee simple

 

 

 

 

27455 TIERRA ALTA WAY B
Number Street

TEMECULA CA 92590
City State ZIP Code

Who owes the debt? Check one.

(i Debtor 1 only

2 Debtor 2 only

U) Debtor 1 and Debtor 2 only

(CJ Atteast one of the debtors and another

C) Check if this claim relates to a
community debt

Date debt was incurred

 

Official Form 106D

As of the date you file, the claim is: Check all that apply.

Q) Contingent

C Unliquidated

QO Disputed

Nature of lien. Check all that apply.

ff An agreement you made (such as mortgage or secured
car loan)

Q) Statutory lien (such as tax lien, mechanic's lien)

Q) Judgment lien from a lawsuit

CJ Other (including a right to offset)

Last 4 digits of account number ___

Add the dollar value of your entries in Column A on this page. Write that number here:

——

Schedule D: Creditors Who Have Claims Secured by Property

page 1of_

 

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 24 of 47

 

 

Debtor 1 Benjamin Araujo Case number (if known),
First Name Middle Name Last Name
Additional Page Column A Column B Column C

Amount of claim ‘Value of collateral Unsecured

After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this _ portion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 2.4, and so forth. value of collateral. claim if any
DEL TORO LOAN SERVICING Describe the property that secures the claim: $ 200,000.00 $ 200,000.00 ¢ 200,000.0
Creditor’s Name :
10951 SORRENTO VALLEY _| FEE SIMPLE
Number Street
As of the date you file, the claim is: Check all that apply.
SAN DIEGO CA 92101 w Contingent
City State ZIP Code () Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
f Debtor 1 only (C) An agreement you made (such as mortgage or secured
(J Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only (Statutory tien (such as tax lien, mechanic's lien)
C) At least one of the debtors and another Judgment lien from a lawsuit
Q) other (including a right to offset)
QC) Cheek if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number,
|_| Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
Q Unliquidated
City State ZIP Code OQ) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
U1 Debtor 1 only Q) An agreement you made (such as mortgage or secured
(J Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's lien)
C) Atleast one of the debtors and another (2 Judgment tien from a lawsuit
© Check if this claim relates to a U1 other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
L_| Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check ail that apply.
C2 Contingent
City State ZIP Code () untiquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only (J An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
() Debtor 7 and Debtor 2 only (J Statutory lien (such as tax lien, mechanic's lien)
2 Atleast one of the debtors and another {) Judgment lien from a lawsuit
(2 Other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number

 

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from all pages.
Write that number here:

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page oof

 

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 25 of 47
Debtor 1 Benjamin Araujo Case number (if known)

First Name Middle Name Last Name

Er List Others to Be Notified for a Debt That You Already Listed

 

 

: Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

. agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to

' be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[| none On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ ee
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ oe
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number __ oe
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

a On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of

 
Ca L -

Fill in this information to identify your case:

/19 13:06:12 Page 26 of 47

Benjamin

First Name

Debtor 2 Naya

(Spouse, if filing) First Name

Debtor 4

 

Middle Name

Reyes

Middle Name

Last Name

 

Last Name

United States Bankruptcy Court for the: District of Nevada

 

() Check if this is an

Case number amended filing

{If known)

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

12/15

 

Ea List All of Your PRIORITY Unsecured Claims

 

 

4. Do any creditors have priority unsecured claims against you?

i No. Go to Part 2.
L] Yes.

: 2, List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last 4 digits of accountnumber $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City Slate. ZIP Code O) Contingent
; CJ Untiquidated
Who incurred the debt? Check one. Q disputed
C) pebtor 1 only
U) Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CL) Domestic support obligations
At least one of the debtors and another (1 Taxes and certain other debts you owe the government
(I Check if this claim is for a community debt CQ Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O No L] other. Specify
C] Yes
2.2 | Last 4 digits of accountnumber = oS $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
CQ Contingent
City State ZIP Code QQ Untiquidated
Who incurred the debt? Check one. C1 Disputed
U1 Debtor 1 only Type of PRIORITY unsecured claim:
Q] debtor 2 only . ow
(CQ) Domestic support obligations
() Debtor 1 and Debtor 2 only .
C2 Atleast one of the debtors and another Q) Taxes and certain other debts you owe the government
teak: . . CJ Claims for death or personal injury while you were
QO) Check if this claim is for a community debt intoxicated
Is the claim subject to offset? U] Other. Specify
C) No
CQ) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of
Benjamfaase 19-14522raak = Doc 1 Entered 07/17/1054 AiMGididom Page 27 of 47

First Name Middle Name Last Name

Cao Your PRIORITY Unsecured Claims — Continuation Page

Debtor 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority
amount amount
Last 4 digits of account number $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
OQ Contingent
City State ZIP Code () Unliquidated
Q Disputed
Who incurred the debt? Check one.
(2 Debtor 1 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only C) Domestic support obligations
(2 Debtor 1 and Debtor 2 only O :
Taxes and certain other debts you owe the government
() At least one of the debtors and another Q : oo .
Claims for death or personal injury while you were
O Check if this claim is for a community debt intoxicated
C2 other. Specify
is the claim subject to offset?
U3 No
C) Yes
Last 4digits of accountnumber_ ss = ti $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
C2 Contingent
Cily State ZIP Code C) Untiquidated
CQ) disputed
Who incurred the debt? Check one.
C2) Debtor 4 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only C) Domestic support obligations
QO) Debtor 4 and Debtor 2 only :
) taxes and certain other debts you owe the government
C) At least one of the debtors and another . . :
(] Claims for death or personal injury while you were
() Check if this claim is for a community debt intoxicated
C) Other. Specify
Is the claim subject to offset?
: CJ No
: Q Yes
Last 4 digits of account number $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ali that apply.
O Contingent
City Stale ZIP Code (2 Unliquidated
Q Disputed
Who incurred the debt? Check one.
Q) Debtor 1 only Type of PRIORITY unsecured claim:
U Debtor 2 only C) Domestic support obligations
(J Debtor 1 and Debtor 2 only :
(J Taxes and certain other debts you owe the government
C) At least one of the debtors and another . a ,
(J Claims for death or personal injury while you were
QQ) Check if this claim is for a community debt intoxicated : —
C) other. Specify
Is the claim subject to offset?
C) No
C) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
Debtor 4 Benjanfirase 19-1452annkn Doc 1 Entered 07/17/1Qcb AiG: didem Page 28 of 47

 

First Name Middle Name Last Name

Ca List All of Your NONPRIORITY Unsecured Claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claimn, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=: Total claim
[| Last 4 digits of account number
Nonpriority Creditors Name $
When was the debt incurred?
Number Street
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Q Contingent
Who incurred the debt? Check one. CQ Untiquidated
Q) Debtor 1 only C) Disputed
() Debtor 2 only
() Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2) At least one of the debtors and another 2 student toans
C Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? (2 Debts to pension or profit-sharing plans, and other similar debts
Q) No (J other. Specify
: Q) Yes
4.2 | Last 4 digits of accountnumber $
Nonpriority Creditor’s Name When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. (J Unliquidated
() Debtor 4 only U) Disputed
C) Debtor 2 only \
© pebtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
() At teast one of the debtors and another am) Student loans
eas oo. . (J Obfigations arising out of a separation agreement or divorce
Ql) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? () Debts to pension or profit-sharing plans, and other similar debts
O) No () other. Specify
(2 Yes
4.3 oe
Last 4 digits of accountnumber
Nonpriority Creditor's Name . $
When was the debt incurred?
Number Street
Gy Siale FP Gode As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. u Contingent
Q Unliquidated
C) Debtor 1 only .
(J Disputed
C2 Debtor 2 only
U1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
( At least one of the debtors and another
(J Student loans
] Check if this claim is for a community debt C) Obligations arising out of a separation agreement or divorce
: ‘ority clai
Is the claim subject to offset? that you did not report as priority claims |
OQ No U2 Debts to pension or profit-sharing plans, and other similar debts
C1 other. Specify
U) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
pebtor1 —- Benjanfrase 19-1452avaujo .Doc 1 Entered 07/17/18sh dite: didm_ Page 29 of A7

First Name Middte Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

' After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Card Services care now Last 4 digits of account number _____ ___ ¢ 3,597.00
Nonpriority Creditor's Name
When was the debt incurred?
P.O. BOX 8049 ° °
Number Street As of the date you file, the claim is: Check all that app!
Columbus GA 30374 you meme’ * Check ativan apply:
City State ZIP Code O Contingent
O) Unliquidated
Who incurred the debt? Check one. ©) Disputed
Q) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
@ Debtor 1 and Debtor 2 only U Student toans
C) At least one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims a
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) Other. Specify
QO No
Q) Yes
Bank Card Services Last 4 digits of account number ¢ 8,656.00
Nonpriority Creditor’s Name
When was the debt incurred?
P.O, BOX 84049
Number Sweet As of the date you file, the claim is: Check all that appl
s : Check al .
COLUMBUS GA 31908 y Pe
Cily State ZIP Code C3 Contingent
C) Unliquidated
Who incurred the debt? Check one. O Disputed
() Debtor 1 only
CQ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only UO student loans
At east one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims -
(J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (2 other. Specify
C) No
() Yes
|| xx XX 5 7,400.00
Best Buy BANK CARD Last 4 digits of account number A A. “A AL
Nonpriority Creditor’s Name
When was the debt incurred?
P.O. BOX 84049
Number Street As of the date you file, the claim is: Check all that appl
COLUMBUS GA 31908 uo Pp.
City State ZIP Code Q Contingent
() unliquidated
Who incurred the debt? Check one. © bisputed
C) Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
“ Debtor 1 and Debtor 2 only O Student toans
At least one of the debtors and another () Obtigations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? QO) other. Specify
Q) No
©} Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 

 

 
Debtor 1

 

Middte Name

Last Name

Benjaminase 19-1452annim Doc 1 Entered 07/17/1864 dihierdidum Page 30 of 47

First Name

| Part 2: | List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example,

if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): OC) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number __ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ] Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UL) Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ ee
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street 2 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street UO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code .
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): QO) Part 1: Creditors with Priority Unsecured Claims
Number Street UO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
x On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): ] Part 4: Creditors with Priority Unsecured Claims
Numb Street
meet ee (J Part 2: Creditors with Nonpriority Unsecured
Claims
ay Slate SIP Code Last 4 digits of account number
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
Debtor 1 Benjanfmase 19-1452annko Doci Entered 07/17/1OQcb RMS: ddun Page 31 of 47

First Name Middle Name Last Name

area Add the Amounts for Each Type of Unsecured Claim

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. g 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. § 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
Ge. Total. Add lines 6a through 6d. Ge.
$ 0.00
Total claim
- Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. $ ‘
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. ¢ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. ots 45,879.00
6j. Total. Add lines 6f through Gi. gj. 5 45,879.00

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
Case 19-14523-mkn Doc1_ Entered 07/17/19 13:06:12 Page 32 of 47

Fill in this information to identify your case:

Debtor Benjamin Araujo

 

First Name Middle Name Last Name

Debtor 2 N aya Reyes

 

(Spouse If filing) First Name Middie Name Last Name
United States Bankruptcy Court for the: District of Nevada
Case number

(lf known) O) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.4

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
24

 

Name

 

Number Street

 

City ; State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of

 
Debtor1 Benjamin

Case 19-14523-mkn Doc1_ Entered 07/17/19 13:06:12 Page 33 of 47

First Name

Middte Name

Araujo Case number (if known)

Last Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

What the contract or lease is for

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

 

State

ZIP Code

 

Name

 

Number

Street

 

City

{

State

ZIP Code

 

i]
2.

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

 

State

ZIP Code

 

Name

 

Number

Street

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

page

of

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 34 of 47

Fill in this information to identify your case:

Debtor 1 Benjamin Araujo

First Name Middle Name Last Name

Debtor 2 Naya Reyes
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Nevada

 

Case number
(if known)

 

(] Check if this is an

amended filing

Official Form 106H
Schedule H: Your Codebtors

 

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No

C) Yes

- 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

CJ Ne. Go to line 3.
C] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

LC} No

CJ Yes. in which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 4, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
{) Schedule D, line
Name
CL) Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
3.2
UC) Schedule D, line
Name ——
(CJ Schedule E/F, line
Number Street QO Schedule G, line
City State ZIP Code
3.3
LJ Schedule D, line
Name —_~
C) Schedule E/F, line
Number Street (] Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of

 
Case 19-14523-mkn

Debtor 1 Benjamin

First Name Middle Name

Last Name

Case number (if known)

Doc 1 Entered 07/17/19 13:06:12 Page 35 of 47
Araujo

 

po Additional Page to List More Codebtors

Column 1: Your codebtor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

(Q) Schedule D, line

Name
O) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
1 Schedule D, line
Name
O) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
UC) Schedule D, line
Name
( Schedule E/F, line
Number Sireet Q Schedule G, line
City State ZIP Code
{] Schedule D, line
Name
O) Schedule EF, line
Number Streat O Schedule G, line
F] City Stale ZIP Code
(2 Schedule D, line
Name
O Schedule E/F, line
Number Street () Schedule G, line
Cliy State Zip Code
a CQ) Schedule D, line
Name —_
Q) Schedule E/F, line
Number Streat QO Schedule G, line
City State ZIP Code
F-| CJ Schedule D, line
Name
() Schedule E/F, line
Number Street C} Schedule G, line
By) City State ZIP Cade
€) Schedule D, line
Name
C} Schedule E/F, line
Number Sireet O] Schedule G, line
City State ZIP Code

 

Official Form 106H

Schedule H: Your Codebtors

page of

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 36 of 47

Fill in this information to identify your case:

Debtor 1 Benjamin Araujo

First Name Middle Name Last Name

Debtor 2 Naya Reyes

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Nevada

Case number Check if this is:
(If known)
C) An amended filing

 

 

LC} A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MMV DD? YYYY
Schedule I: Your Income 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: | Describe Employment

4. Fillin your employment
information. Debtor 1 . Debtor 2 or non-filing spouse

 

 

 

 

If you have more than one job,

 

attach a separate page with
information about additional Employment status 4 Employed L) Employed
employers. CL) Not employed @ Not employed
Include part-time, seasonal, or
self-employed work.

ree Occupation Clerk unemployed
Occupation may include student
or homemaker, if it applies.

Employer's name Sono Vista Enterprises LLC

 

Employer's address 18790 Lindell Ct

 

 

 

 

Number Street Number Street
Las Vegas NV 90845
City State ZIP Code City State ZIP Code

How long employed there?

Eee ove Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be, 2. ¢ 5 661.00 $ 0.00
3, Estimate and list monthly overtime pay. 3. +3 0.00 + 0.00
4, Calculate gross income. Add line 2 + line 3. 4, | $_5,661.00 $ 0.00

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 37 of 47

 

Debtor 1 Benjamin Araujo
First Name Middle Name Last Name
Copy line 4 Here... ccceeccecsssstecseeseesssssseesseessneseneeeounesseteniensaeeeareneansontoaniensey > 4.

5. List all payroll deductions:

5a.
5b.

5c.

5d.
5e,

5f.

5g.
5h.

Tax, Medicare, and Social Security deductions 5a.
Mandatory contributions for retirement plans 5b.
Voluntary contributions for retirement plans 5c.
Required repayments of retirement fund loans 5d,
Insurance 5e.
Domestic support obligations 5f.
Union dues 5g.
Other deductions. Specify: dental 5h.

 

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h. 6.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.

8. List all other income regularly received:

8a.

8b.
8c.

&d.
8e.

8F.

Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.

Interest and dividends 8b.

Family support payments that you, a non-filing spouse, or a dependent
regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c.
Unemployment compensation 8d.
Social Security 8e.

Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

Specify: 8f.
8g. Pension or retirement income 8g.
8h. Other monthly income. Specify: 8h.

' 9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + 8f +8g + 8h. 9.

40. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

 

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

“42. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

 

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

Wi No.
C) Yes. Explain:

For Debtor 1 For Debtor 2 or

¢ 5,661.00 $ 0.00
$ 413.00 $ 0.00
$__— 0.00 $ 0.00
g_____—-0.00_ $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
+3 59,00 + 0.00
$ 972.00 $ 0.00
$ 4,689.00 $ 0.00
$ 0.00 $ 9.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
0.00 $ 0.00
$ 0.00 $ 0.00
“¢ 0.00 $ 0.00
+$ 0.00 +$ 0.00
$ 0.00 $ 0.00

g 4,689.00|4+} ¢ 0.00 ¢ 4,689.00

1+ § 0.00

12, |$__4:889.00

Combined

 

 

 

monthly income

 

 

 

Official Form 1061 Schedule |: Your Income

page 2

 

 

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 38 of 47

Fill in this information to identify your case:

Debtor 1 Benjamin Araujo oo
° First Name Middle Name Last Name Check if this is:

 

Debtor 2 Naya Reyes CJ An amended filing

{Spouse, if filing) First Name Middle Name Last Name
. L) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Nevada expenses as of the following date:

Case number MM / DD/ YYYY
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Sa Describe Your Household

1. Is this a joint case?

 

C) No. Go to line 2.
Yes. Does Debtor 2 live in a separate household?

W No
UL Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?
y P CI No Dependent’s relationship to Dependent’s Does dependent live

Do not list Debtor 1 and W Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?

 

 

Debtor 2. each dependent,......ccceceeseee
C] No

Do not state the dependents’ son 5 wu

names. Yes
6 QO No
wi Yes

Cl No
son 8
w Yes

UL) No
C) Yes

CL) No
CQ) Yes

daughter

 

 

 

 

3. Do your expenses include W No
expenses of people other than QO
yourself and your dependents? Yes

oe Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

 

4, The rental or home ownership expenses for your residence. Include first mortgage payments and $ 930.00
any rent for the ground or lot. 4. re
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 160.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 32.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-14523-mkn Doc1 _ Entered 07/17/19 13:06:12 Page 39 of 47

Debtor1 Benjamin Araujo

12.

13,
14.

15.

16.

17.

18.

19.

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c, Telephone, cell phone, Internet, satellite, and cable services

6d, Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 0
Instaliment or lease payments:
17a, Car payments for Vehicle 1
476. Car payments for Vehicle 2
17c. Other. Specify: 0
17d. Other. Specify:.0

Case number (i known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106!).

Other payments you make to support others who do not live with you.

Specify: 0

Other real property expenses not included in lines 4 or 5 of this form or on Schedule i; Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
6b.
6c.
6d.

10.
11.

12.
13.
14.

15a.
15b.
15c.

18d.

16.

17a.

17b.

17c.

17d.

18.

20a.

20b.

20c.

20d.
20e.

Your expenses

iP FF Ff FFF H

CC

Po Ff Ff HF Ff Ff #

i Ff fF FH

 

310,00
90.00

280.00
70.00

910.00

60.00
280.00
220,00
280.00

360.00

200.00
100.00

0.00
160.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0,00

page 2
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 40 of 47

 

 

Debtor 1 Benjamin Araujo Case number (if known)
First Name Middle Name Last Name
21, Other. Specify: 21. +3 0.00

 

 

22. Calculate your monthly expenses.

|
22a. Add lines 4 through 21. 22a. 4,442.00 |
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b.
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. |

  

23, Calculate your monthly net income.

 

 

. . , $ 4,689.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a,
23b, Copy your monthly expenses from line 22c above. 23b, —§ 4,442.00
23c. Subtract your monthly expenses from your monthly income. -287.00
The result is your monthly net income. 23c. $ -

 

 

 

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wi No.

C) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses page 3
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 41 of 47

Fill in this information to identify your case:

Debtor 1 Benjamin Araujo

First Name Middle Name Last Name

 

Debtor 2 Naya Reyes

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: District of Nevada

Case number
(lf known)

 

 

C) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

WW No

UL) Yes. Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Bochecce Case x Neya ges

 

 

Signature of D. er 1 Signature df Debtor 2
pate 07/17/2019 pate 07/17/2019
MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 19-14523-mkn Doci_ Entered 07/17/19 13:06:12 Page 42 of 47

Fill in this information to identify your case:

  
  

  
     
     
     
     

Check as directed in lines 17 and 21:

According to the calculations required by

Debtor 1 Benjamin Araujo this Statement:

First Name Middle Name Last Name

 

1. Disposable income is not determined
under 11 U.S.C. § 1325(b)(3).

C] 2. Disposable income is determined
under 11 U.S.C. § 1325(b)(3).

Debtor 2 Naya Reyes

(Spouse, if filing) First Name Middte Name Last Name

United States Bankruptcy Court for the: District of Nevada

 

Case number
(if known)

 

3. The commitment period is 3 years.
C] 4. The commitment period is 5 years.

 

 

 

CI Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).

| part 1: | Calculate Your Average Monthly Income

1. What is your marital and filing status? Check one only.
[_] Not married. Fill out Column A, lines 2-11.

Married. Fill out both Columns A and B, lines 2-11.

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in
the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income
from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). ¢_5,732.61 g___ 0.00.
3. Alimony and maintenance payments. Do not include payments from a spouse. $___0.00 $___ 0.00.
4. All amounts from any source which are regularly paid for household expenses of
you or your dependents, including child support. Include regular contributions from
an unmarried partner, members of your household, your dependents, parents, and
roommates. Do not include payments from a spouse. Do not include payments you
listed on line 3. $ 0.00 $ 0.00
5. Net income from operating a business, profession, or Debtor 4 Debtor 2
Gross receipts (before all deductions) $_0.00 g_0.00
Ordinary and necessary operating expenses -$ 0.00 _ $ 0.00
Net monthly income from a business, profession, or farm 5 0.00 ¢ 0.00 rors $ 0.00 $ 0.00
6. Net income from rental and other real property Debtor 4 Debtor 2
Gross receipts (before all deductions) $ 0.00 $ 0.00
Ordinary and necessary operating expenses — 3 0.00 -s 0.00
Net monthly income from rental or other real property g¢ 0.00 ¢ 0,00 roPyy $ 0.00 $ 0.00

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 1
Case 19-14523-mkn Doc1_ Entered 07/17/19 13:06:12 Page 43 of 47

 

 

 

 

 

 

 

Debtor 1 Benjamin Araujo Case number (if knawn)
First Name Middte Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
7. Interest, dividends, and royalties $ 0.00 $ 0.00
8. Unemployment compensation g____—_—~9.00 g___ 0.00
Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it heres... escent
$ 0.00
0.00
9. Pension or retirement income. Do not include any amount received that was a 0.00 0.00
benefit under the Social Security Act. $M $___e
10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the
total below.
0 $ 0.00 3 0.00
0 $ 0.00 $ 0.00
Total amounts from separate pages, if any. +3 0.00 +35 0.00
41. Calculate your total average monthly income. Add lines 2 through 10 for each : a. i
column. Then add the total for Column A to the total for Column B. S$ 5,732.61 + . $ 0.00 =]¢ 5,732.61

 

 

 

 

Total average
monthly income

re Determine How to Measure Your Deductions from Income

12. Copy your total average monthly income from lime 11. oes eesetecssneeceneesneessnasssiesensesnesseaveecaseensecsnneensanatcaeeeneccanitaniecenenan ates

 

 

 

 

 

g _ 5,732.61
43. Calculate the marital adjustment. Check one:
C] You are not married. Fill in 0 below.
You are married and your spouse is filing with you. Fill in 0 below.
C You are married and your spouse is not filing with you.
Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
you or your dependents, such as payment of the spouse's tax liability or the spouse’s support of someone other than
you or your dependents.
Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
list additional adjustments on a separate page.
If this adjustment does not apply, enter 0 below.
$
$
+$
~¢ 0.00 | _ 0.00
TOtal ccc ccccscscscssscseccccssesssessscnsvscsesseceseasssssscnsesesssesssssdsessasssucessenesaenensssseseassesstenssenenerenesseeesetay $C | Copy here >
14. Your current monthly income. Subtract the total in line 13 from line 12. $_5,732.61
15. Calculate your current monthly income for the year. Follow these steps:
5,732.61
15a, Copy line 14 here Dhacsscssssssssssssssceussesensssesnnssesuussssesssseessssetsssseeessotesssnnsssseesunsseeeseeeecanseeeastesunseetesseessssonteccasssesvassgsnenaanetn $_Yiree
Multiply line 15a by 12 (the number of months in a year). x 12
45b. The result is your current monthly income for the year for this part Of the FOF... teers eesssenetesseeesnsensaaneensnenerananenanaes $68,791.32

 

i

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 2

 
Case 19-14523-mkn Doc1 Entered 07/17/19 13:06:12 Page 44 of 47
Debtor 1 Benjamin Araujo Case number (if known),

First Name Middle Name Last Name

 

16. Calculate the median family income that applies to you. Follow these steps:

46a. Fill in the state in which you live. NV
46b. Fill in the number of people in your household. 6
46c. Fill in the median family income for your state and size of hOUSEHOId, .......sessnsuneiietntenessnstsnananenanenanaeneneneiensne g 81,318.00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

47. How do the lines compare?

17a, Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

17b. CO Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
On line 39 of that form, copy your current monthly income from line 14 above.

ca Calculate Your Commitment Period Under 11 U.S.C. § 4325(b)(4)

 

 

48. Copy your total average monthly income from lime 14. .......sccseeessetnsstssssteisseseetsaseenusseennssetinnsteneresetinsenarensunserennseeianaeste $ 5,732.61

19, Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
the amount from line 13.
49a. If the marital adjustment does not apply, fill IN O OM 1IN@ 19a. esters teeseeneneseenenertentensenestsstnseneseasee carrer seneneeieeaneets 0.00

19b. Subtract line 19a from line 18. § 5,732.61 |

20. Calculate your current monthly income for the year. Follow these steps:

 

20a, COpy line 19D... ecccsssssessssssssssccsssnesscssssssensnessnsessecensnsstesavssseessunesseresssneesesseeneysaunseeeeenneegees Qui aeteeeeessestheQeesseaMMesUeeeee ee nsgtO sete AMEN neUtee $ 5 732.61
a
Multiply by 12 (the number of months in a year). x 12
20b. The result is your current monthly income for the year for this part of the form. $ 68,791.32
20c. Copy the median family income for your state and size of household from line 160. cesses reseeesseeneteeseceeeneneeanseeeeeseens $ 81,318.00

 

 

 

21. How do the lines compare?

Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
The commitment period is 3 years. Go to Part 4.

C] Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
check box 4, The commitment period is 5 years. Go to Part 4.

ou Sign Below

By wi. under penalty of perjury | declare that the information on this statement and in any attachments is true and correct.

 

 

x / Lor x Vays Waser
Signature of Ppbtor 1 Signature of Debtor 2 J
pate 07/17/2019 pate 07/17/2019

MM/DD /YYYY MM/ DD /YYYY

if you checked 17a, do NOT fill out or file Form 122C-2.
if you checked 176, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 3

 
NVB 1007-1 (Rev. 12/15)

o NN OT BS

\o

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-14523-mkn Doc1_ Entered 07/17/19 13:06:12 Page 45 of 47
BENJAMIN ARAUJO
NAYA REYES
3757 LONGFELLOW STREET
LAS VEGAS, CA 89115
Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: (Name of Debtor) BK-
BENJAMIN ARAUJO Chapter: 13

NAYA REYES

VERIFICATION OF CREDITOR MATRIX
Debtor(s)

 

 

The above named Debtor hereby verifies that the attached list of creditors is true and correct to

to the best of his/her knowledge.

Date 7/17/2019 Signature Bo W wh

Date 7/17/2019 Signature Vege Lages

 

 
Case 19-14523-mkn Doci_ Entered 07/17/19 13:06:12

BENJAMIN ARAUJO
A.K.A ASIF SOHALL
8212REGENCY ST

LA PALMA, CA 90623

NAYA REYES

421 SONORA PL
SIDE PREMISES

LA HABRA, CA 90631

DENNIS P. BLOCK

DENNIS P. BLOCK & ASSOCIATES, APC
5437 LAUREL CANYON BLVD. 2ND FLOOR
VALLEY VILLAGE CA 91607

TFLG A LAW CORPORATION
NOAH BEAN

ERIC FERNANDEZ

4110 TRUXEL RD. SUITE 100
SACRAMENTO, CA 95834

WILLIAM JARRELL

4375 JUTLAND DRIVE #200
P.O.BOX 17934

SAN DIEGO, CA 92177

WESTERN PROGRESSIVE LLC
1500 PALMA DR 237
VENTURA 93003

MORTGAGE LAW FIRM PLC
27455 TIERRA ALTA WAY B
TEMECULA 92590

DEL TORO LOAN SERVICING INC
10951 SORRENTO VALLEY RD 2F
SAN DIEGO 92101

Page 46 of 47

 
Case 19-14523-mkn Doc1

TALIA M CORTESE

ZIEVE, BRODNAX & STEELE LLP
30 CORPORATE PARK, SUITE 450
IRVINE, CA 92606

BANK CARD SERVICES
P.O. BOX 8049
COLUMBUS GA 31908

BEST BUY CREDIT SERVICES
P.O. BOX 78009
PHOENIX, AZ 85062

CAPITAL ONE BANK (USA) N.A.
P.O. BOX 605 99
CITY OF INDUSTRY, CA 91716

CARE NOW URGENT CARE
P.O.BOX 743752
ATANTA GA, 30374

CITI CARDS
P.O. BOX 78019
PHOENIX AZ 85062

Entered 07/17/19 13:06:12 Page 47 of 47

 
